Mr. Justice Waterman delivered the opinion of the court. The only question presented to this court is whether the appeal taken from the order of the County Court should have been to the Circuit or Appellate Court. The order of the County Court was an order as to the accounts of the executors of the will of John Emberson, Sr., and an order of distribution of the estate. The appeal therefrom was properly taken to the Circuit Court, which should have proceeded to hear ele novo the matters involved. Lewis v. Flowree, Adm’x, 32 Ill. App. 315-319; Grier, Ex’r, v. Cable, 53 Ill. App. 350; 159 Ill. 29; Stull v. Stull, 68 Ill. App. 389; Millard v. Harris, 119 Ill. 185; Frank et al. v. The People, 147 Ill. 105; Dawson v. Enstice, Adm’r, 148 Ill. 346. The order of dismissal is reversed and the cause remanded for further proceedings not inconsistent with this opinion. Reversed and remanded.